DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed November 22, 2022. Claims 1-6 and 8-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
New objections to the claims are necessitated by the amendments.
The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified as necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated for new claims 10-13.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  in the last two lines of each claim, “heat treatment within a solid-solution temperature of a Laves phase of a range of 850˚C or more and 1000˚C or less for dissolving the Laves phase” should read “heat treatment within a Laves phase” for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 1 of the claim, “a material” should read “the material” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation “a base material of the housing” in the last line of each claim. It is unclear whether “a base material of the housing” is the same as or different from the previously recited “the material constituting the housing” in line 9 of each claim. Claims 3-6 and 8-13 are rejected as dependent thereon.
Claim 11 recites the limitation “no more than 17% of Cr, 0.5% of Nb, 2% of W” in lines 2-3 of the claim. It is unclear whether or not the “no more than” also applies to Nb and/or W.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2009/0214389 A1) (provided in Applicant’s IDS filed on January 13, 2020) in view of Miyazaki et al. (JP 2005206944 A) (references herein made with respect to English Machine Translation) and further in view of Tomita et al. (US 2009/0120536 A1), as evidenced by Borisch et al. (US 2017/0198624 A1) with respect to claim 10.
Regarding claims 1-2, Miyata teaches a gas sensor (a gas sensor 100, Fig. 1, para. [0044]) comprising:
a housing including a retaining hole (a cylindrical metal shell 120 including a hole in its inner periphery for retaining a gas detection element 110, Fig. 1, para. [0044], [0049]);
a sensor element including a solid electrolyte and electrodes located on both sides of the solid electrolyte (a gas detection element 110 including a partially stabilized zirconia and electrodes 111 and 112 formed on both sides of the partially stabilized zirconia, Fig. 1, para. [0045]), wherein the sensor element is inserted into the retaining hole alone or via an insulator (the gas detection element 110 is retained in the hole of the cylindrical metal shell 120, Fig. 1, para. [0044], [0046]-[0047], [0049]); and
a sealing member formed of a ceramic powder that fills a gap between the retaining hole and the sensor element or the insulator (a sealing filler layer 137 obtained by compression filling of talc is disposed in a gap between the outer periphery of the gas detection element 110 and the inner periphery of the metal shell 120, Fig. 1, para. [0049]), wherein
the sealing member is compressed by part of the housing to seal the gap (the sealing filler layer 137 obtained by compression filling of talc is disposed in a gap between the outer periphery of the gas detection element 110 and the inner periphery of the metal shell 120, Fig. 1, para. [0049], the crimping portion 120h of the metal shell 120 is crimped in a radially inward direction to form the sealing filler layer 137 by compression filling the talc ring, Fig. 1, para. [0068]). The Applicant is advised that the limitation “the sealing member is compressed by part of the housing to seal the gap” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Miyata. Generally, even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of compressing the sealing member by the housing to seal the gap does not structurally change the gas sensor, so Miyata’s gas sensor teaches the structure implied by the compression of the sealing member by the housing to seal the gap as claimed.
Miyata teaches wherein the material constituting the housing is formed of ferritic stainless steel containing, by mass, 15 to 25% of Cr, 0.01 to 1.0% of Nb, and the balance, wherein the balance contains Fe and inevitable impurities including C, Mn and Si (the cylindrical metal shell 120 comprises a stainless steel of Sample No. 7 which contains 16 mass % of Cr, 0.3 mass % of Nb, 0.03 mass % of C, 0.3 mass % of Mn, 0.2 mass % of Si, and Fe and inevitable impurities as a residual portion, Fig. 1, Table 1, para. [0041], [0075], [0078]; in Sample No. 7, the Nb content is 10 times the content of C in mass %, so since the content of C is 0.03 mass %, then the Nb content is 0.3 mass %, Table 1, para. [0075], [0078]).
Miyata teaches that the material of the cylindrical metal shell 120 in Sample No. 7 contains 16 mass % of Cr, 0.3 mass % of Nb, 0.03 mass % of C, 0.3 mass % of Mn, 0.2 mass % of Si, and Fe and inevitable impurities as a residual portion (Fig. 1, Table 1, para. [0041], [0075], [0078]). Miyata teaches that the metal shell 120 may contain one or more additional elements effective for improving corrosion resistance (para. [0037]-[0040]). Miyata is silent with respect to W or a precipitation amount, and therefore fails to teach wherein the material constituting the housing also contains, by mass, 0.5 to 2% of W, of instant claims 1-2, or a precipitation amount of Laves phase in a mother phase of the housing is less than 0.1% by mass, of instant claim 2.
Miyazaki teaches a ferritic Cr-containing steel consisting of, in mass %, 0.03% or less of C, 5.0% or less of Mn, 6 to 40% of Cr, 0.03% or less of N, 5% or less of Si, 2.0 to 6.0% of W, 0.1% or less of precipitated W, and the balance of Fe and inevitable impurities (abstract, claim 1). Miyazaki teaches that 2.0 to 6.0% of W is effective in improving corrosion resistance, reducing the thermal expansion coefficient, and maintaining workability (pg. 4, first paragraph, pg. 5, last paragraph, pg. 6, fifth paragraph). Miyazaki teaches that the mass% of W precipitated as a Laves phase was determined by dividing the amount of precipitated W residue by the total sample weight subjected to electrolysis (pg. 5, second through fourth paragraphs). Miyazaki teaches that the precipitation amount of W (Laves phase Fe2W intermetallic compound) is preferably 0.1% by mass or less, which desirably reduces the thermal expansion coefficient of the steel (pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the cylindrical metal shell of Miyata to also contain, by mass, 2 to 6% of W and less than 0.1% of Laves phase Fe2W as taught by Miyazaki because it would be effective in improving corrosion resistance, reducing the thermal expansion coefficient, and maintaining workability (Miyazaki, pg. 3, last paragraph, pg. 4, first paragraph, pg. 5, last paragraph, pg. 6, fifth and sixth paragraphs). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I). Therefore, Modified Miyata teaches that the material of the cylindrical metal shell also includes 2 to 6% of W, which overlaps with the claimed range because it includes 2%.
Modified Miyata teaches that the material of the cylindrical metal shell 120 contains 16 mass % of Cr, 0.3 mass % of Nb, 0.03 mass % of C, 0.3 mass % of Mn, 0.2 mass % of Si, 2 to 6 mass % of W, less than 0.1 mass % of Laves phase Fe2W, and Fe and inevitable impurities as a residual portion (Miyata, Fig. 1, Table 1, para. [0041], [0075], [0078], Miyazaki, abstract, pg. 6, fifth and sixth paragraphs, see modification supra). Modified Miyata is silent with respect to other residual inevitable impurities, and therefore fails to teach inevitable impurities including N.
Tomita teaches a ferritic stainless steel material for automobile exhaust gas passage components, wherein the ferritic stainless steel material comprises, in terms of % by mass, at most 0.03% of C, at most 1% of Si, 0.6 to 2% of Mn, 10 to 25% of Cr, 0.3 to 0.7% of Nb, 1 to 2.5% of W, at most 0.03% by mass of N, and a balance of Fe and inevitable impurities (abstract). Tomita teaches that N is effective for improving creep strength and other high-temperature strength properties, but degrades oxidation resistant property, workability, low-temperature toughness and weldability when contained in excess, so N is limited to a content of at most 0.03% by mass (para. [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the cylindrical metal shell of Modified Miyata to also contain, by mass, at most 0.03% of N as taught by Tomita because it would be effective in improving creep strength and other high-temperature strength properties, while preventing degradation in oxidant resistant property, workability, low-temperature toughness, and weldability (Tomita, para. [0034]).
The Applicant is advised that the limitation “in a raw material state before forging, the housing is formed by performing solid solution heat treatment within a solid-solution temperature of a Laves phase of a range of 850°C or more and 1000˚C or less for dissolving the Laves phase in a base material of the housing” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Miyata. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The instant specification discloses that the process of performing solid solution heat treatment within a range of 850˚C to 1000˚C in a raw material state before forging reduces the precipitation amount of the Laves phase in the mother phase of the housing to be less than 0.1% by mass (see para. [0092]-[0095] of the instant US PGPub). The structure implied by the solid solution heat treatment process as claimed is a housing with less than 0.1% by mass of the Laves phase, which is taught by Modified Miyata’s gas sensor (the material of the cylindrical metal shell 120 contains less than 0.1 mass % of Laves phase Fe2W, Miyata, Fig. 1, Table 1, para. [0075], Miyazaki, abstract, pg. 6, fifth and sixth paragraphs, see modification supra).
Regarding claims 3-4, Modified Miyata teaches wherein Laves phase of Fe2W, as an intermetallic compound, is formed in a mother phase of the housing, and a precipitation amount of the Laves phase in the mother phase of the housing is less than 0.1% by mass (the precipitation amount of the Laves phase of Fe2W, as an intermetallic compound, in the mother phase of the cylindrical metal shell is less than 0.1% by mass, Miyazaki, abstract, claim 1, pg. 3, last paragraph, pg. 4, first paragraph, pg. 6, sixth paragraph, see modification supra).
Regarding claim 5, Modified Miyata discloses the limitations of claim 1 as recited supra. Modified Miyata is silent with respect to the proof stress of the housing, and therefore fails to teach wherein the housing has a 0.2% proof stress of 80 MPa or more at a temperature of 650°C.
Tomita teaches a ferritic stainless steel material for automobile exhaust gas passage components, wherein the ferritic stainless steel material comprises, in terms of % by mass, at most 0.03% of C, at most 1% of Si, 0.6 to 2% of Mn, 10 to 25% of Cr, 0.3 to 0.7% of Nb, 1 to 2.5% of W, at most 0.03% by mass of N, and a balance of Fe and inevitable impurities (abstract). Tomita teaches that a test piece is tested for the 0.2% yield strength at 600°C, and all of the steel test pieces having the composition of Tomita had a 0.2% yield strength of 220 MPa to 269 MPa at 600°C, which is considered good because it is at least 200 MPa, and provides excellent high-temperature strength, sufficiently good thermal fatigue resistance, good low-temperature toughness, and good cold workability (Table 2, para. [0052], [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Modified Miyata to have a 0.2% yield strength of 220 MPa to 269 MPa at 600°C as taught by Tomita because it is considered a good yield strength which provides excellent high-temperature strength, sufficiently good thermal fatigue resistance, good low-temperature toughness, and good cold workability (Tomita, Table 2, para. [0052], [0057]).
Additionally, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the steel of the housing disclosed by Modified Miyata serves the purpose of holding the sensor element while having a high strength and toughness. Thus, it is obvious to have a housing that has a 0.2% proof stress of 80 MPa or more at 650°C because such proof stress, although not explicitly disclosed by Modified Miyata, would serve the same purpose and provide the same properties as the housing that is disclosed by Modified Miyata.
Regarding claim 6, Modified Miyata teaches wherein the material constituting the housing contains 0.05% or less of C by mass (the cylindrical metal shell 120 contains 0.03 mass % of C, Fig. 1, Table 1, para. [0075], [0078]).
Regarding claim 9, Modified Miyata teaches a heater including a heating element, wherein the heating element is configured to heat the sensor element (a ceramic heater 115 including a heating resistor provided therein is inserted inside the gas detection element 110, Fig. 1, para. [0046]); and
a contact terminal (a heater terminal metal fitting 223, Fig. 1, para. [0061]), wherein the contact terminal is configured to contact a lead portion of the electrodes of the sensor element or a lead portion of the heating element (the heater terminal metal fitting 223 is connected to the heater lead wire 213, Fig. 1, para. [0063]).
Regarding claim 10, Modified Miyata teaches wherein a crystal structure of a material constituting the housing includes a body-centered cubic lattice structure (the metal shell 120 is based on the chemical composition of SUS430, Fig. 1, para. [0041]; as evidenced by Borisch, SAE 430 is a ferritic stainless steel which has a body-centered cubic crystal structure, para. [0048]).
Regarding claim 11, Modified Miyata teaches wherein the material constituting the housing is formed of the ferritic stainless steel containing, by mass, no more than 17% of Cr, 0.5% of Nb, 2% of W, and the balance (the material of the cylindrical metal shell 120 contains 16 mass % of Cr, 0.3 mass % of Nb, 2 to 6 mass % of W, and the balance, Miyata, Fig. 1, Table 1, para. [0041], [0075], [0078], Miyazaki, abstract, pg. 6, fifth and sixth paragraphs, see modification supra). For the purpose of examination, Examiner interprets the limitation “no more than” to apply to each of Cr, Nb, and W. Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I). Therefore, Modified Miyata teaches that the material of the cylindrical metal shell includes 2 to 6% of W, which overlaps with the claimed range because it includes 2%.
Regarding claim 12, Modified Miyata teaches wherein the material constituting the housing is formed of the ferritic stainless steel containing, by mass, 15 to 17% of Cr, 0.01 to 0.5% of Nb, 0.5 to 2% of W, and the balance (the material of the cylindrical metal shell 120 contains 16 mass % of Cr, 0.3 mass % of Nb, 2 to 6 mass % of W, and the balance, Miyata, Fig. 1, Table 1, para. [0041], [0075], [0078], Miyazaki, abstract, pg. 6, fifth and sixth paragraphs, see modification supra). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I). Therefore, Modified Miyata teaches that the material of the cylindrical metal shell includes 2 to 6% of W, which overlaps with the claimed range because it includes 2%.
Regarding claim 13, Modified Miyata teaches wherein a content of each of Mn and Si is 0.05% or more by mass (the material of the cylindrical metal shell 120 contains 0.3 mass % of Mn and 0.2 mass % of Si, Fig. 1, Table 1, para. [0041], [0075]), and a total content of Mn and Si is 2.0% or less by mass (a total content of Mn and Si = 0.3% + 0.2% = 0.5 mass %), and
a content of C is 0.001% or more by mass (the material of the cylindrical metal shell 120 contains 0.03 mass % of C, Fig. 1, Table 1, para. [0041], [0075]), and a total content of C and N is 0.12% or less by mass (the material of the cylindrical metal shell 120 contains at most 0.03 mass % of N, Tomita, para. [0034], see modification supra, so a total content of C and N = 0.03% + 0.03% = 0.06 mass %).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Miyazaki and Tomita as applied to claim 1 above, and further in view of Teraoka et al. (US 2013/0306204 A1).
Regarding claim 8, Modified Miyata discloses the limitations of claim 1 as recited supra. Modified Miyata is silent with respect to a hardness of a crimped portion of the housing, and therefore fails to teach wherein a hardness of a crimped portion of the housing is within a range of Hv220 to Hv400 in Vickers hardness.
Teraoka teaches a ferritic stainless steel sheet that has a steel composition containing, in terms of % by mass: 0.02% or less of C; 0.02% or less of N; 0.1% to 1.5% of Si, 1.5% or less of Mn; 0.035% or less of P; 0.010% or less of S; 1.5% or less of Ni; 10% to 20% of Cr; 1.0% to 3.0% of Cu; 0.08% to 0.30% of Ti, and 0.3% or less of Al, with the balance being Fe and unavoidable impurities (abstract). Teraoka teaches that the ferritic stainless steel sheet has a Vickers hardness of less than 235 Hv, which is considered passing because it increases the toughness of the ferritic stainless steel sheet (abstract, para. [0157], [0287], [0296], [0314]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hardness of the metal shell (which includes a crimped portion of the metal shell) of Modified Miyata to be less than 235 Hv in Vickers hardness as taught by Teraoka because it would increase the toughness of the ferritic stainless steel sheet (Teraoka, abstract, para. [0157], [0287], [0296], [0314]).
Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-9 of the amendment, Applicant argues that the specific numerical range of the solid-solution temperature for dissolving the Laves phase as claimed realizes a configuration that is possible to reduce the content of the Laves phase and improve the processability of the material of the housing at room temperature, and thus the claimed range of 850˚C-1000˚C is a critical range. Applicant asserts that none of the applied references disclose or suggest performing the solid solution heat treatment in the claimed range in a raw material before forging.
Examiner respectfully disagrees. Applicant has not established criticality of the claimed range in claims 1-2. Table 1 and Figs. 7-8 in the instant specification do not show any results at or higher than 1000˚C. Table 1 also does not show any results at the end points (850˚C and 1000˚C) of the claimed range, and only shows one temperature (780˚C) below the claimed range, and only one temperature (900˚C) within the claimed range. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The instant US PGPub generically disclosing at para. [0096] potential unfavorable occurrences when the heat treatment is set to 1250˚C or more does not show that the claimed range achieves unexpected results. The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed ranges produce unexpected results. Additionally, the limitation “in a raw material state before forging, the housing is formed by performing solid solution heat treatment within a solid-solution temperature of a Laves phase of a range of 850°C or more and 1000˚C or less for dissolving the Laves phase in a base material of the housing” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Miyata. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The instant specification discloses that the process of performing solid solution heat treatment within a range of 850˚C to 1000˚C in a raw material state before forging reduces the precipitation amount of the Laves phase in the mother phase of the housing to be less than 0.1% by mass (see para. [0092]-[0095] of the instant US PGPub). The structure implied by the solid solution heat treatment process as claimed is a housing with less than 0.1% by mass of the Laves phase, which is taught by Modified Miyata’s gas sensor (the material of the cylindrical metal shell 120 contains less than 0.1 mass % of Laves phase Fe2W, Miyata, Fig. 1, Table 1, para. [0075], Miyazaki, abstract, pg. 6, fifth and sixth paragraphs, see modification supra).
In the arguments presented on pages 9-11 of the amendment, Applicant argues that the claimed range 0.5 to 2% of W does not overlap with the numerical range of the content of W in the applied references (2 to 6% by mass of W in Miyazaki). Applicant asserts that Table 1 of the instant specification indicates that specimens 3, 4, and 7, which have 0.5 to 2% by mass of W and a solid-solution temperature in the range of 850˚C-1000˚C, are superior in both the 0.2% proof stress and the room temperature processability. Applicant asserts that the claimed range of the content of W is a critical range. Applicant asserts that one of ordinary skill would not have modified any content of W to 0.5 to 2.0 mass% in the composition of Miyata by suggesting the numerical range in Miyazaki, and any such allegation is done so only by using impermissible hindsight in view of Applicant’s disclosure.
Examiner respectfully disagrees. Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I). Therefore, Modified Miyata teaches that the material of the cylindrical metal shell includes 2 to 6% of W, which overlaps with the claimed range because it includes 2%. Applicant has not established criticality of the claimed range of W in claims 1-2. Table 1 in the instant specification does not show any results at the lower end point (0.5%) of the claimed range. Table 1 also only shows one mass % of W (0%) below the claimed range, and only one mass % (3.99%) much higher than the claimed range. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed ranges produce unexpected results. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Miyata modified in view of Miyazaki teaches that the material of the cylindrical metal shell includes 2 to 6% of W, which overlaps with the claimed range because it includes 2%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795